Title: To Thomas Jefferson from James Walker, 12 December 1806
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Shadwell Decr. 12 1806
                        
                        This comes to inform you of the present state of things about your Mills in the first place Mr. Bacon has
                            varied very much from your directions with regard to the diging and making safe every thing about the Mill and the waste
                            in the side of the canal the diging about the Mill house is not near completed nor is the banks of the canal, and but
                            little done to the waste. the stem is drawn off of the gate at the dam not being half pinned on by Mr. Perry. The wast and
                            canal banks not being done and the water keeping up so high that we are affraid to take out the gate to adjust it as it
                            could not be got in again before the water would overflow the bank at the mill. the weather at this time is too bad to do
                            any thing towards it. Mr. Bacon had time enough to complete every thing about the Mill before bad weather set in which I
                            pressed to do but in vain, he took the negroes off to getting rails & wood. The probability is that the Mill will not be
                            completed this winter in consequence of these delays & others we are oblige to be very watchful to keep the dirting
                            about the Mill from washing away. Maddox has done but little since you left home I hardly suppose the addition to the
                            Tool mill will be finished this winter. Perry has got timber for it but says he cant get it halled. Stewart has
                            disappointed us very much in The balance of the Irons. I have taken many methods to get them done but all to no purpose
                            We have not got the spindle for the first pare of stones as yet also some other Irons for scales & packing Machine but
                            am in hopes of gettin them next monday or tuesday, The Mill on my part was ready all to the Irons above mentioned The 26
                            of Novr. and might have began to grind the 29th. I have done all that I can do towards the starting the other pare of
                            stones untill I get Irons. am now at work about the alteration in tool mill and expect to be stopped for want of Irons as
                            with the other Mill Should Stewart disappoint us as he has done I think it will be better to get Isaac to do some of the
                            work & let stewart do the most difficult jobs. Mr. Shoemaker has been here some time & seeing the prospect so gloomy
                            is getting out of patience— and unless the weather moderates so that the canal can be made safe enough to let in water he
                            talks of returning back to Washington and not having any thing to do with the Mill. he expects his Miller on every day and
                            says he cannot afford to be on expences here all winter & nothing coming in he seems anxious to be at busyness & if we
                            can get the Mill in tolerable orde will be satisfied for this season—
                  I am your Obt. H. Servt.
                        
                            James Walker
                            
                        
                    